Case 1:20-cr-00521-CM Document137 Filed 07/07/21 Page 1 of 3

 

 

TALKIN, Mucciarosso & Roperts, Bh Fy
ATTORNEYS AF LAW “ SDC SONY
40 EXCHANGE PLACE ore eee wn
ISTH FLOOR a ,

 

 

 

 

 

 

 

 

 

 

 

NEW YORK, NEW YORK 10005
ELECTRONICALLY FILED
(212) 482-0007 PHONE .
(2122 482-4909 FAX DOC #: , i
WWW. TALKINLAW.COM spr i
EMAIL, INFO@TALKINLAW.COM i , u Ide 4a
| DATE FILED:__L 1 bed
MARYLAND OFFICE: NEW JERSEY OFFICE:
$100 DORSEY HALL ORIVE 2500 PLAZA 5
SUITE 106 HARBORSICE FINANCIAL CENTER

 
 
    

 

 

  
 
   

 

ELKICOTT CITY, MO 21042 n aA FIPS JERSEY CITY, NJ O7all
i ’
: | q 201-342-6665

410-964-0300 ;
7

  

 

Hyd i {4

) i
wa WU LiL
July 7, 2021

yo a
Honorable Colleen McMahon a “] | &
United States District Judge '
Southern District of New York
$00 Pear! Street Lets
New York, New York [0007

BY ECF
Re: Uniled States v. James Cahill
20 Cr. 520 (CM)

 

Dear Judge McMahon:

As the Court is aware, defendant James Cahill (’Cahill”) is currently at liberty on a
fully secured $500,000 Appearance Bond that contains several conditions including home detention:
with location monitoring. By this letter, Cahill makes a second application to change the home
detention condition of his bail to a curfew. Cahill does not seek to amend any other bail conditions
including, importantly, electronic location monitoring. As to this application, Pretrial Services
(“Pretrial”}, by United States Pretrial Services Officer Andrew Abbott, states, “The defendant has
been in compliance with his conditions of home detention and Pretrial would not object to him
being placed on a curfew given his compliance thus far.” The government continues to object.

Cahill has been on bond since October 1, 2020, As confirmed above by Pretrial,
he has dutifully abided by the many conditions of his release for the entire nine-month period of
his release, including that he not conduct any business activities relating to unions and labor
organizations related to this case and that he have no contact with his co-defendants. The Bail
Reform Act directs the court to impose the feast restrictive bail conditions necessary to protect the
safety of the community and reasonably assure the defendant’s appearance at trial. 18 U.S.C. §
3142(c)(1)B). The government has never alleged that Cahill is a flight risk. As to
dangerousness, the government must establish that Cahill presents a danger to others by clear and
convincing evidence. United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 19935). Through his
actions over an extensive period of time, Cahill has demonstrated that he will comply with all the
directives of this Court, that he does present a risk of danger to any individual or the community

 
Case 1:20-cr-00521-CM Document 137 Filed 07/07/21 Page 2 of 3

and that the home detention condition is overly restrictive. The government, therefore, is unable
to satisfy the burden of proof required to establish dangerousness,

In the government’s opposition to Cahill’s original motion, the only ascertainable
articulation as to why home detention is necessary is that “Cahill has deep ties to leading members of
organized crime who are known to engage in acts of violence and intimidation which poses a threat
to potential witnesses in this case, especially where Cahill fis] able to go anywhere and mect anyone
without any real ability by Pretrial Services to monitor his movements.” DE 71, p.5. We will briefly
address why each of the three aspects of this contention—Cahill’s “deep ties to organized crime,” the
potential to intimidate witnesses, and the lack of monitoring— is wrong. First, the assertion that
Cahill could travel unmonitored should home detention be waived is demonstrably incorrect.
Because Cahill consents to the continuation of electronic location monitoring, not only is Pretrial in
position to monitor his every movement, but these movements can also be readily documented. As
noted above. Pretrial agrees that such monitoring with a curfew, and without home detention would
be sufficient to execute their responsibilities.

Second, the unfounded contention that Cahill—who is seventy-two ycars old, has no
criminal history, and has been charged with non-vioient offense conduct--would somchow attempt
to intimidate a witness is equally unavailing. The government offers nothing more than the
generalization that since Cahill knows people with alleged organized crime ties, he is inclined to
engage in witness intimidation. This baseless allegation, however, is directly contradicted by
Cahill’s actions since his release on bond. Even though the identity of the confidential source (“CS”)
is, by virtue of the nature of the government’s investigation in this case, necessarily known to Cahill,
the CS has not been intimidated or even contacted. Instead, Cahill has been fully compliant with all
conditions of his release, including not contacting anyone involved in the case. Cahill’s motivation
for the curfew request is to increase his ability to care for his wife and to participate in the lives of his
children and grandchildren as he advances in age. Risking those important concerns by engaging in
the conduct suggested by the government is simply not in Cahill’s best interest, nor is it consistent
with Cahill’s conduct thus far while out on bail or his conduct and character in his previous seven
decades of life,

The government also failed to articulate to the Court how the more restrictive home
detention condition prevents the improper contacts they speculatively surmise would occur under a
curfew with electronic monitoring. None have occurred because Cahill has and will continue to
abide by the fundamental condition that he abide the law, which satisfactorily addresses any perceived
concerns for safety, Cahill wishes only to pursue a healthy lifestyle with his loved ones. The home
confinement condition of release is more restrictive than that necessary to “reasonably . .. assure ...
the safety of any other person and the community.” as contemplated by the bail statute. 18 USC
§ 3142(c). Preventing in-person meetings outside a home does not prevent contact. Were Cahill
inclined to violate his conditions of bail, which he is not, there are myriad confidential and coded
methods of communication available to anyone in this era of advanced technology. More traditional
avenues such as telephone conversations or in-person meetings at his home could similarly be used.
Home detention does not serve to prevent the above-described contacts with any greater cfficacy than
electronic monitoring with a curfew,

Third, in an attempt to support its unfounded claim that Cahill has “deep ties” to

 

 
Case 1:20-cr-00521-CM Document 137 Filed 07/07/21 Page 3 of 3

organized crime, the government cites statements regarding the “Westies” and John Gotti, The
Westies have been nonexistent for three decades and John Gotti has becn deceased for two. ‘The
government also attempts to connect defendant to organized crime through one of his brothers and
his brother in-law, deceased nine and eight years, respectively. Despite the efforts by the
government to sensationalize these ancient references by Cahill, they were nothing more than
stories, cherry picked from over fifty hours of recorded conversations, that included significant
amounts of ereative license and were regaled during long meals where, as the audio and vidco
recording clearly establish, copious amounts of alcohol were consumed by all attendees, including
the CS.

As to allegations of relationships with current alleged members of organized crime,
none suggest that Cahill would encourage others to intimidate a witness, Cahill has not been
charged with any crimes in referenced to these supposed organized crime figures or for any
interactions with them. There is zero evidence of any witness tampering after nine months
because none exists. Importantly, the government does provide a single cxample where Cahill
was involved in or threatened any violent act or intimidation, cither in this case or in any other.
Nor do they provide any proof to support the logical leap that knowing or having alleged “ties” to
any of these individuals would result in any threat of witnesses in the instant case.

For the above-stated reasons, Cahill respectfully submits that replacing the home
detention condition with a curfew is reasonable and will result in his bond being subject to the “least
restrictive” combination of conditions that will assure his appearance in court and the safety of the
community as contemplated in 18 U.S.C §(C)C)(b). Thank you for Your Honor’s consideration of
this application.

Thank you for Your Honor’s consideration of this request,

Very truly yours,

Sanford Talkin,
Sanford Talkin

cc: AUSA Danielle Sassoon
AUSA Jason Swergold
AUSA Jun Xiang
SAUSA Laura de Oliveira
USPTO Andrew Abbott (by cmai!}

 

 
